Title: To James Madison from Adam Goodlett, 8 December 1805 (Abstract)
From: Goodlett, Adam
To: Madison, James


          § From Adam Goodlett. 8 December 1805, Cane Run, Scott County, Kentucky. “After ten years absence from Virginia, where your obliging attention often supported and encouraged me, I take the liberty to sollicit one last favour. My eldest son, who has practised medecine for some time in this state with considerable success, has been invited to the Indiana Territory: Mr. Mansfield Surveyor General informs, that immediately after the present session of Congress, a land office will be opened for that Territory: May I presume on your influence to procure the Registry of that Office for me? Integrity and assiduity are all I have to recommend me. Declining years and attachment to my son as well as anxiety for my still large family induce me to sollicit you. Excuse the freedom I have taken.”
        